DETAILED ACTION
This is the final Office action and is responsive to the papers filed 12/27/2021.  The amendments filed on 12/27/2021 have been entered and considered by the examiner.  Claims 1-20 are currently pending and examined below.  Claims 1, 10 and 15 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s amendment and argument filed on 12/27/2021 regarding 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections are persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emura et al. (US 20180093676 A1; hereinafter Emura).

Regarding claim 1, Emura discloses:
A method comprising: 
determining, by a controller system (Fig. 1 – vehicle controller 7) configured to control an autonomous operation of a vehicle and based on information from a plurality of sensors (Fig. 1 – detector 6), a first action (first behavior “Lane change”; Fig. 5B, [0150]-[0155], [0179]-[0192]) to be performed by the vehicle and a reason (“There is a merging lane ahead” ; Fig. 5B, [0150]-[0155], [0179]-[0192]) for why the controller system has determined the first action should be performed by the vehicle; 
generating, by the controller system, a user interface (Fig. 1 - notification unit 92 and operating unit 51) that includes an indication of the first action (Fig. 5B – 59b “Lane change” in a highlighted manner) to be performed by the vehicle and an indication of the reason (Fig. 5B – 59 “There is a merging lane ahead”), wherein the user interface is output on a display device (Fig. 1 – information notification 
deciding, by the controller system, whether to proceed with the first action (vehicle controller 7 determines whether or not to perform the first behavior after a second predetermined time; Fig. 5B, [0150]-[0155], [0179]-[0192]).

Regarding claim 2, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in the absence of performing the first action (notification unit 92 indicates a travel environment where the vehicle 1 can travel in a normal way without requiring a lane change or acceleration and deceleration of the vehicle; Fig. 10A, [0224]).  

Regarding claim 3, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in connection with performing the first action (notification unit 92 indicates an interaction between the vehicle 1 and a vehicle merging from the left side while performing the first behavior; Fig. 5A, [0150]-[0155], [0179]-[0192]).  

Regarding claim 4, Emura discloses:


Regarding claim 5, Emura discloses:
wherein the decision whether to proceed with the first action is based on updated information received from the plurality of sensors after the first action is determined (the vehicle controller 7 determines whether or not to perform the first behavior after not receiving second behavior within the second predetermined time; [0157]- [0158]).

Regarding claim 6, Emura discloses:
wherein the user interface includes an indication of a second action (a previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment; [0151]) determined prior to the determining of the first action, the second action being an action that has been performed to completion or an action superseded by the first action (the previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment is before the first behavior; [0151]).

Regarding claim 7, Emura discloses:
further comprising: 
receiving, by the controller system, input (second behavior; [0150]-[0156]) provided by the user in response to viewing the user interface on the display device (second behavior is executed by the driver via operating unit 51 in response to viewing the notification unit 92; [0150]- [0156]); and 


Regarding claim 9, Emura discloses:
further comprising: 
transmitting, by the controller system, data for outputting the user interface on the display device (vehicle controller 7 transmits various information items pertaining to travel of vehicle 1 to be outputted to and displayed on notification unit 92 of information notification device like in Fig. 5B; Fig. 1, [0159], [0161]).

Regarding claim 10, Emura discloses: 
A non-transitory computer-readable medium (Fig. 1 – storage unit 8) storing instructions that, when executed by one or more processors (Fig. 1 – vehicle controller 7), cause the one or more processors to perform operations including: 
determining, based on information from a plurality of sensors (Fig. 1 – detector 6) for a vehicle (Fig. 1 – vehicle 1) being operated autonomously by the one or more processors, a first action (first behavior “Lane change”; Fig. 5B, [0150]-[0155], [0179]-[0192]) to be performed by the vehicle and a reason (“There is a merging lane ahead” ; Fig. 5B, [0150]-[0155], [0179]-[0192]) for why the controller system has determined the first action should be performed by the vehicle; 
generating a user interface (Fig. 1 - notification unit 92 and operating unit 51) that includes an indication of the first action (Fig. 5B – 59b “Lane change” in a highlighted manner) to be performed by the vehicle and an indication of the reason (Fig. 5B – 59 “There is a merging lane ahead”), wherein the user interface is output on a display device (Fig. 1 – information notification device) of a user, wherein 
deciding whether to proceed with the first action (vehicle controller 7 determines whether or not to perform the first behavior after a second predetermined time; Fig. 5B, [0150]-[0155], [0179]-[0192]).

Regarding claim 11, Emura discloses: 
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in the absence of performing the first action (notification unit 92 indicates a travel environment where the vehicle 1 can travel in a normal way without requiring a lane change or acceleration and deceleration of the vehicle; Fig. 10A, [0224]).

Regarding claim 12, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in connection with performing the first action (notification unit 92 indicates an interaction between the vehicle 1 and a vehicle merging from the left side while performing the first behavior; Fig. 5A, [0150]-[0155], [0179]-[0192]).

Regarding claim 13, Emura discloses:


Regarding claim 14, Emura discloses:
the operations further comprising: 
receiving input (second behavior; [0150]-[0156]) provided by the user in response to viewing the user interface on the display device (second behavior is executed by the driver via operating unit 51 in response to viewing the notification unit 92; [0150]- [0156]); and 
aborting the first action in response to the input from the user (the vehicle controller 7 performs the second behavior, thus aborting the plan for first behavior; [0157]-[0158]).

Regarding claim 15, Emura discloses:
A system (Fig. 1 – vehicle 1) comprising: 
a plurality of sensors (Fig. 1 – detector 6); and 
a controller system (Fig. 1 – vehicle controller 7) configured to: 
determine, based on information from the plurality of sensors, a first action (first behavior “Lane change”; Fig. 5B, [0150]-[0155], [0179]-[0192]) to be performed by a vehicle and a reason (“There is a merging lane ahead” ; Fig. 5B, [0150]-[0155], [0179]-[0192]) for why the controller system has determined the first action should be performed by the vehicle; 

decide whether to proceed with the first action (vehicle controller 7 determines whether or not to perform the first behavior after a second predetermined time; Fig. 5B, [0150]-[0155], [0179]-[0192]).

Regarding claim 16, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in the absence of performing the first action (notification unit 92 indicates a travel environment where the vehicle 1 can travel in a normal way without requiring a lane change or acceleration and deceleration of the vehicle; Fig. 10A, [0224]).

Regarding claim 17, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in connection with performing the first action (notification unit 92 

Regarding claim 18, Emura discloses:
wherein the user interface includes an indication of a second action (a previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment; [0151]) determined prior to the determining of the first action, the second action being an action that has been performed to completion or an action superseded by the first action (the previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment is before the first behavior; [0151]).

Regarding claim 19, Emura discloses:
wherein controller system is further configured to: 
receive input (second behavior; [0150]-[0156]) provided by the user in response to viewing the user interface on the display device (second behavior is executed by the driver via operating unit 51 in response to viewing the notification unit 92; [0150]- [0156]); and 
abort the first action in response to the input from the user (the vehicle controller 7 performs the second behavior, thus aborting the plan for first behavior; [0157]-[0158]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emura and in view of Piemonte et al. (US 10976178 B2; hereinafter Piemonte).

Regarding claim 8, Emura does not specifically disclose:
wherein the user and the display device are remotely located from the vehicle.

However, Piemonte discloses:
wherein the user and the display device are remotely located from the vehicle (the user and the user device are deployed at central location away from the autonomous vehicle; col. 3, lines 24-31).

Emura and Piemonte are both considered to be analogous because they are in the same field that allows interactions and control of a vehicle and presents decisions on a user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai’s display device to further incorporate Piemonte’s user device made available remotely away from the vehicle. Doing so would allow the user to remotely interact with the vehicle through user interface and maintain control and understanding of decisions or actions planned by the autonomous machines (Piemonte’s background).

Regarding claim 20, Emura does not specifically disclose:
wherein the user and the display device are remotely located from the vehicle.

However, Piemonte discloses:


Emura and Piemonte are both considered to be analogous because they are in the same field that allows interactions and control of a vehicle and presents decisions on a user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai’s display device to further incorporate Piemonte’s user device made available remotely away from the vehicle. Doing so would allow the user to remotely interact with the vehicle through user interface and maintain control and understanding of decisions or actions planned by the autonomous machines (Piemonte’s background).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sekine (US 20190047586 A1) discloses a vehicle control apparatus that controls traveling of a vehicle based on an automated driving function.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                       /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665